Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 07, 2017

The Court of Appeals hereby passes the following order:

A17D0439. CHRISTOPHER A. RICE v. THE STATE.
A17D0452. CHRISTOPHER A. RICE v. THE STATE.

      In 1994, Christopher A. Rice was convicted of burglary, two counts of armed
robbery, two counts of kidnapping, and possession of a firearm during the
commission of a felony. In February 2017, Rice filed an “Extraordinary Motion for
New Trial.” Contesting the two life sentences imposed upon him,1 Rice argued that
the indictment was fatally defective, that the trial court gave an improper jury
instruction, and that his trial counsel rendered ineffective assistance. On April 28,
2017, the trial court denied Rice’s motion.
      On March 8, 2017, Rice filed a pro se discretionary application, which was
docketed in this Court as Case No. A17D0439. Three days later, Rice filed another
pro se discretionary application from the same trial court order, and Case No.
A17D0452 was docketed in this Court. We consolidate Case Nos. A17D0439 and
A17D0452 for disposition. For reasons explained below, we lack jurisdiction.
      Because “there is no magic in nomenclature,” we construe a pleading not by
its caption, but by its function and substance. State v. Hasson, 334 Ga. App. 1, 3 (1)
(778 SE2d 15) (2015) (punctuation omitted). Despite its caption, Rice’s motion set
forth no viable basis for granting an extraordinary motion for new trial. In essence,
Rice’s motion challenged his judgment of conviction. See Jones v. State, 278 Ga.
669, 670 (604 SE2d 483) (2004); Coleman v. State, 305 Ga. App. 680, 680-681 (700


      1
       See OCGA § 16-8-41 (b) (authorizing life imprisonment upon armed robbery
conviction).
SE2d 668) (2010); Jones v. State, 290 Ga. App. 490, 494 (2) (659 SE2d 875) (2008).
But a motion to vacate or modify a conviction is not one of the established procedures
for challenging the validity of a judgment in a criminal case. See Roberts v. State,
286 Ga. 532 (690 SE2d 150) (2010); Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d
786) (2009). And an appeal from an order denying such a motion must be dismissed.
See Roberts, supra; Harper, supra at 218 (2).
      We note that Rice complained about his two life sentences. Ordinarily, we will
grant a timely application when the lower court’s order is subject to direct appeal.
See OCGA § 5-6-35 (j). A direct appeal may lie from an order denying a motion to
correct a void sentence. See Harper, supra at 217 (1), n. 1. However, “[m]otions to
vacate a void sentence generally are limited to claims that – even assuming the
existence and validity of the conviction for which the sentence was imposed – the law
does not authorize that sentence, most typically because it exceeds the most severe
punishment for which the applicable penal statute provides.” von Thomas v. State,
293 Ga. 569, 572 (2) (748 SE2d 446) (2013). When a sentence is within the statutory
range of punishment, it is not void. Jones, 278 Ga. at 670. Rice has made no
assertion that any sentence falls outside of the applicable statutory range, and the
arguments he pursued below raised no colorable void-sentence claim.
      Because Rice’s collateral attack upon his judgment of conviction is not
authorized, these discretionary applications are hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/07/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.